Citation Nr: 1731623	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  13-18 667A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from May 1977 to June 1981, March 1999 to August 1999, April 2000 to August 2000, January 2001 to July 2001, and from November 2001 to May 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The case was previously before the Board in July 2015, at which time it was remanded for further development. 


FINDING OF FACT

The Veteran's service-connected disabilities are sufficient to bring his combined rating to 90 percent, with at least one disability rated 40 percent or higher; these service-connected disabilities preclude the Veteran from maintaining gainful employment. 


CONCLUSION OF LAW

The criteria for TDIU have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.3, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 
With respect to the Veteran's claim decided herein, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  The Board is granting the claim of entitlement to TDIU, constituting a full grant of the benefit sought on appeal.  As there remains no aspect of the claim to be further substantiated, there is no further VCAA duty to notify or assist, or to explain compliance with VCAA duties to notify and assist. 

The Veteran seeks a total disability rating based on individual unemployability, asserting that he is unable to work due to his service-connected disabilities.

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.

Factors to be considered in determining whether unemployability exists are the Veteran's education, employment history, and loss of work-related functions due to pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 (1991).  Consideration may not be given to the veteran's age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  For a veteran to prevail on a claim of entitlement to TDIU, the record must reflect some factor which takes the case outside the norm.  The fact that a veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the veteran, because of service-connected disabilities, is incapable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the veteran.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.
At the outset, the Board notes that the Veteran is service connected for the following disabilities: discitis, degenerative disc disease (DDD) and degenerative joint disease (DJD) of the lumbar spine (40 percent); right knee arthritis, status post partial knee replacement (30 percent); left knee degenerative arthritis, status post arthroscopic debridement (10 percent); cervical spine DDD and degenerative arthritis (10 percent); sciatica and radiculopathy, right lower extremity (10 percent); sciatica and radiculopathy, left lower extremity (10 percent); right shoulder degenerative arthritis with rotator cuff tear, status post surgical repair (10 percent); left shoulder acromioclavicular (AC) joint degenerative arthritis and chronic bursitis (10 percent); bilateral thumb arthritis (10 percent); left elbow lateral epicondylitis and arthritis (10 percent); benign prostatic hypertrophy (10 percent); and tinnitus (10 percent). In addition, the Veteran is service connected for the following noncompensable disabilities: pinguecula, left eye; diverticulosis; gastroesophageal reflux disease (GERD); erectile dysfunction; rosacea; shingles; and left carpal tunnel syndrome.  The Veteran's combined evaluation is 90 percent for the period on appeal, and thus, the Board finds that he meets the percentage rating criteria under 38 C.F.R. § 4.16 (a).  The determinative issue is whether the Veteran was shown to be unable to secure and follow a substantially gainful occupation because of his service-connected disabilities. 

In January 2013, the Veteran underwent multiple VA examinations to determine the impact of his service-connected disabilities on his ability to obtain or retain employment.  At that time, it was determined that his lumbar spine disability impacted his ability to work, in that prolonged sitting exacerbated the pain and performing any type of physical labor was impossible due to back pain.  His left elbow would not impact his ability to work.  His bilateral thumb disability would impact his ability to work, in that repetitive work induced pain.  The Veteran's knee and lower leg disabilities caused extreme pain and stiffness if the Veteran sat for too long. In addition, bending and kneeling was impossible due to pain.  The Veteran's neck impacted his ability to work in that the range of motion was restricted and painful, and activities such as using a computer or phone would cause pain due to neck positioning.  The VA examiner also noted that the Veteran's bilateral shoulder pain was worsened by the use of his arms, thus impacting his ability to work. 

The Board remanded the case in July 2015 for an opinion that addressed the impact of all of the Veteran's disabilities, combined.  As a result, in November 2015, the Veteran again underwent multiple VA examinations regarding his service-connected disabilities, each of which was performed by the same VA examiner.  

The Veteran's lumbar spine degenerative disease and lumbar radiculopathy would impact the Veteran's ability to work, the examiner reported, in that sitting exacerbated the pain and performing any kind of physical labor was impossible due to back pain.  Due to radiculopathy, the Veteran was experiencing difficulties with activities such as meal preparation, housework, shopping, and laundry, as well as basic self-care like bathing and showering, dressing, getting in and out of bed, and using a toilet. 

As concerned the Veteran's knees, the examiner indicated that there would be a severe impact in the Veteran's ability to perform any type of occupational task.  He explained that activities that required lifting, walking or standing for long periods of time, driving, housework and other chores were affected by pain and episodes of effusion.

Concerning the Veteran's neck, the examiner concluded that there would be a moderate impact on the Veteran's ability to work, in that he experienced pain and restricted range of motion.  Those symptoms were causing difficulties with activities that required neck movements, such as using a computer, driving, typing, reading, and meal preparation. 

The examiner explained that the Veteran's bilateral shoulder disabilities would have a severe impact on his ability to work, in that the reduced range of motion and increased pain of the disabilities were causing difficulties with activities that required shoulder movements, such as meal preparation, housework, laundry, lifting, using a telephone, dressing and driving. 

The Veteran's bilateral thumb arthritis would have a moderate impact on the Veteran's ability to work.  The Veteran experienced pain when performing activities such as holding objects, doing laundry, bathing or showering, dressing, eating, driving, lifting, using scissors or performing mechanical twisting/fine motor work. 

Regarding his service-connected elbow, the examiner noted that the Veteran would have difficulties with performing occupational tasks because activities such as meal preparation, doing housework, laundry, lifting, dressing, telephoning and driving were each impacted by his left elbow disability.

As for the Veteran's prostatic hyperplasia and secondary urinary frequency, the examiner noted that there would be a mild impact on his ability to work due to a decrease in concentration and productivity.

Additionally, in a separate October 2015 VA audiology examination, an examiner found that the Veteran's service-connected tinnitus would impact his ability to work in that it was distracting.  The Veteran reported being distracted by his tinnitus when working in the past. 

Turning to the Veteran's noncompensable service-connected disabilities, the November 2015 examiner determined that diverticulosis would have the mild to moderate impact of increased absenteeism, as the Veteran's abdominal distension, daily abdominal pain, and episodes of diarrhea would cause increased absenteeism and decreased concentration and productivity during such episodes. 

Similarly, the Veteran's GERD would have a mild to moderate impact on his ability to work, in that the Veteran was experiencing poor sleep due to his GERD symptomatology, in addition to experiencing symptoms during the day, which caused daytime sleepiness and decreased concentration and productivity. 

The examiner also concluded that the Veteran's shingles would have a moderate to severe impact on his ability to work, in that the condition caused severe pain which would lead to increased absenteeism and decreased concentration and productivity.  He added that the Veteran's rosacea would have no functional impact on his ability to work. 

The Veteran's left carpal tunnel would have a moderate impact in his ability to work, the examiner explained, in that the pain of the condition caused difficulties with activities such as meal preparation, doing housework, dressing, eating and driving a car. 

The Veteran's employment history shows that he worked for the U.S. Air Force for 30 years, to include as a missile launch officer.  Additionally, he holds a bachelor's degree in sociology.  Although having an advanced education is an indication of greater employment opportunity, the Board notes that the medical records indicate, and the January 2013 and November 2015 examiners reiterated, that the Veteran's service-connected back disability made sitting without pain impossible.  Therefore, the Board finds that sedentary employment would not be suitable for the Veteran.

The Board notes that, in its July 2015 remand, it instructed the AOJ to schedule the Veteran for an examination which addressed the impact of his service-connected disabilities on his ability to work, in the aggregate.  In response, the RO again scheduled the Veteran for separate examinations of each of his disabilities and there still exists no report describing the aggregate impact of the Veteran's disabilities on his ability to work.  

However, the Board finds that the point is moot, because when taking into consideration the findings of the November 2015 examiner in the eleven separate reports he authored concerning the Veteran, combined with the findings of the January 2013 examiner, and giving the benefit of the doubt to the Veteran, the evidence clearly shows that the Veteran's service-connected disabilities have rendered him unable to secure or follow substantially gainful employment.  See 38 C.F.R. § 4.16 (a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (in a claim for TDIU, the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one; that determination is for the adjudicator); see also 38 C.F.R. § 4.16 (a); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

The Board notes that the Veteran is significantly limited in performing the physical acts required of employment, due to his service-connected disabilities.  In addition, as noted above, the Board finds that despite his education and experience, the Veteran would likely be unable to obtain any sort of sedentary employment position.  Given his various physical disabilities, the Board finds that the weight of the evidence is in at least relative equipoise and therefore the Veteran is entitled to TDIU. 


ORDER


Entitlement to TDIU is granted.




____________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


